Citation Nr: 0705832	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-24 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.

2.	Entitlement to an initial compensable rating for a left 
knee disability.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel









INTRODUCTION

The veteran had active military service from March 1996 to 
November 2002.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in          Roanoke, Virginia.  A 
May 2003 decision granted the veteran's claim for       
service connection for a right shoulder disability, and 
assigned an initial 10 percent rating.  And a July 2004 
decision granted service connection for patellofemoral 
syndrome with medial collateral ligament strain, left knee, 
with an initial noncompensable (i.e., 0 percent) rating.  He 
appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

Also, through the May 2003 rating decision, the RO denied a 
claim for service connection for migraine headaches.  In 
December 2003, in response, he filed a notice of disagreement 
(NOD) concerning this claim.  Subsequently, in July 2004, the 
RO granted service connection for his headache disability.  
The veteran has not since filed an NOD to contest either the 
rating or effective date assigned for headaches.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  Accordingly, that claim is no longer before the 
Board.

Previously, in May 2006, the Board remanded this case to the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.), for further development of the claim for a higher 
initial rating for a right shoulder disability -- and 
issuance of a statement of the case (SOC) on the claim for an 
initial compensable rating for a left knee disability, which 
had not yet been sent following the veteran's NOD on that 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon 
issuance of    the requested SOC on the left knee disability 
claim, the veteran filed a timely 


substantive appeal, the final action necessary to perfect an 
appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2006).  
The AMC then continued the denial of  the claims and returned 
them to the Board for further review.

The Board presently finds that still further development of 
the evidence is required before deciding this appeal.  So, 
regrettably, this case is again being REMANDED to the RO via 
the AMC.  VA will notify the veteran if further action is 
required       on his part.

As a final preliminary matter, through his December 2003 
correspondence,               the veteran raised the 
additional issue of entitlement to service connection for a   
low back disability.  This additional claim, however, is not 
currently before             the Board.  See again 38 C.F.R. 
§ 20.200.  It has not been adjudicated by the RO in the first 
instance, much less denied and timely appealed, so it is 
referred to the RO for appropriate development and 
consideration.


REMAND

The record indicates that, notwithstanding that VA 
examinations have been conducted thus far concerning the 
severity of the veteran's service-connected    right shoulder 
and left knee disabilities, a more comprehensive evaluation 
is required to appropriately evaluate them under the relevant 
rating criteria.  His right shoulder disorder, previously 
diagnosed as subacromial impingement and acromioclavicular 
joint arthritis, has been rated by the RO under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5024, for tenosynovitis, which in 
turn is to be evaluated on limitation of motion of the 
affected part.  So this requires application of DC 5201, for 
limitation of motion of the arm.  The veteran's left knee 
patellofemoral syndrome (with collateral ligament strain) is 
likewise rated under DC 5024 --  which in turn implicates DCs 
5260 and 5261 for limitation of leg flexion and extension.      



Thus, the extent of mobility in the joints in question is an 
essential consideration as a basis for the rating of these 
disorders, in addition to other relevant symptomatology (for 
instance, impairment of the right clavicle or scapula,              
rated at DC 5203, or for the left knee instability and/or 
subluxation, at DC 5257).     
When determining the evaluation of orthopedic disabilities 
that are at least partly rated based on limitation of motion, 
VA must take into account whether the veteran has additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to factors such as pain, 
weakness, incoordination,   and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In the present case at hand, 
more definitive findings are required on the manifestation of 
functional loss.

With regard to the service-connected right shoulder 
disability, the veteran most recently underwent examination 
in June 2005.  At that time, objective measurement of his 
range of motion revealed that flexion was from 0 to 150 
degrees, abduction from 0 to 150 degrees, external rotation 
from 0 to 80 degrees, and internal rotation from 0 to 80 
degrees.  It was further stated that, after repetitive use, 
range of motion on the right side was affected mainly by pain 
and to some extent by lack of endurance and fatigue, but not 
by weakness or incoordination.  But no assessment was offered 
as to the extent of impairment due to this additional 
functional loss, including particularly in quantifiable terms 
such as actual degrees of motion that are even more adversely 
affected.  A VA examination report from February 2003 raises 
a similar concern, in that relevant range of motion findings 
for the right shoulder were indicated, although without 
discussion of the extent of additional functional loss when 
also considering pain, etc.

Moreover, on the matter of the veteran's left knee 
disability, the above-referenced June 2005 examination 
included range of motion findings for both knees, 
which in this instance was bilateral range of motion from 0 
to 140 degrees (extension to flexion).  This is normal range 
of motion according to VA standards.  38 C.F.R. § 4.71, Plate 
II.  But consideration of functional loss, or for that matter 
any additional signs and symptoms, was limited to discussion 
of a right knee disorder (not the left knee disorder 
presently at issue).  Reviewing the results of the preceding 
February 2003 examination, they admittedly properly 
considered functional loss per the DeLuca v. Brown decision, 
stating that left knee motion    was not further limited by 
pain, fatigue or other factors.  That notwithstanding, those 
results are dated from more than 4 year previously.  So the 
veteran should undergo another examination to obtain more 
contemporaneous medical findings, and including as required 
to comprehensively evaluate limitation of motion as a 
component of his underlying condition.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).    

Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Schedule the veteran for a VA 
orthopedic examination to assess the 
current severity of his service-
connected right shoulder and left knee 
disabilities.  

The VA examiner should conduct 
all necessary testing, including 
specifically range of motion studies 
(measured in degrees, with normal range 
of motion specified), and the examiner 
should review the results of any 
testing prior to completion of the 
examination report.  The examiner must 
also determine whether there are 
objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the right shoulder and left knee 
are used repeatedly over a period of 
time.  And this determination also 
should be portrayed, if feasible,          
in terms of the degree of additional 
range of motion loss due to these 
factors.

The examiner should also clarify 
whether the veteran's right shoulder 
disability is manifested by 
dislocation, malunion or non-union of 
the clavicle        and scapula; and, 
if non-union, whether it is with or 
without loose movement.

Regarding the veteran's left knee 
disorder,                     the 
examiner should further comment whether           
the veteran has any instability in this 
knee and, if he does, the severity of 
it (e.g., slight, moderate or severe), 
or episodes of locking.  If an opinion 
cannot be rendered in response to these 
questions, please explain why this is 
not possible or feasible.

To facilitate making these important 
determinations the claims file must be 
made available for a review of the 
veteran's pertinent medical history, to 
include both a complete copy of this 
remand and the report of his prior June 
2005 orthopedic examination.  

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

2.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).



3.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  This includes the 
continuing consideration by the AMC as 
to whether the ratings for the right 
shoulder and left knee disabilities 
should be "staged."  See Fenderson,          
12 Vet. App. at 125-26.  If the claims 
are not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him.   Give him time to respond 
before returning this case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


